Citation Nr: 0903995	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, among other things, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The claim is now handled by the 
Boston RO.  

In February 2008, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
action directed by the Board has been completed, and the case 
has been returned to the Board for a decision.  


FINDING OF FACT

The average puretone threshold in the left ear was 50 
decibels in January 2004 and 47.5 decibels in October 2008, 
with speech discrimination ability of 88 percent in January 
2004 and 86 percent in October 2008, and the average puretone 
threshold in the right ear was 51 decibels in January 2004 
and 46.25 decibels in October 2008, with speech 
discrimination ability of 92 in January 2004 and 94 percent 
in October 2008.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable initial disability 
rating for his service-connected bilateral hearing loss.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, and notice of the type of evidence necessary to 
establish disability ratings and effective dates, by letter 
mailed in May 2008.  Although this notice was not sent prior 
to the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claim was no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claim in 
October 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
that case dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
Here, the veteran is challenging the initial evaluation of 
his hearing loss following the grant of service connection.

The veteran has been afforded appropriate VA examinations and 
service treatment records and pertinent VA and private 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The veteran responded in October 
2008 to the supplemental statement of the case by stating 
that he had no other information or evidence to give VA.

In sum, the Board is satisfied that the any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)	When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 
4,000 hertz) is 55 decibels or more, the rating 
specialist will determine the Roman Numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  
(b)	When the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with the criteria for a compensable rating.  

On VA audiological evaluation in January 2004, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|30	40	65	70	|51
Left (dB) 	|20	50	65	65	|50

Speech audiometry results for the January 2004 examination 
show speech recognition ability of 92 percent in the right 
ear and of 88 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level II in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a zero percent rating.

On VA audiological evaluation in October 2008, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|20	40	55	70	|46.25
Left (dB) 	|20	50	55	65	|47.5

Speech audiometry results for the October 2008 examination 
show speech recognition ability of 94 percent in the right 
ear and of 86 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level II in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a zero percent rating.

The Board also notes that the readings reported by the VA 
examiners in 2004 and 2008 do not meet the requirements for 
exceptional patterns of hearing impairment.  

The Board has reviewed the VA and private treatment records 
and finds they are not inconsistent with the results found in 
the aforementioned VA examinations.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  The veteran has stated that his hearing 
difficulty is embarrassing.  He stated in March 2008 
correspondence that he works in a supermarket deli and he is 
now having trouble hearing customer orders.  

There is no reason to doubt any of the statements offered by 
the veteran.  However, in establishing a disability rating, 
the Board is primarily guided by the rating schedule.  See 
Lendenman, supra.  Indeed, the Board's consideration of 
factors outside of the rating criteria provided by the 
regulations is error as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  The objective evidence 
in this case is clear and unambiguous.  For these reasons, 
the Board believes that the objective evidence of record 
outweighs these statements.

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for bilateral hearing loss are not met, and 
an allowance of the benefit sought on appeal is not in order.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating higher than that assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, although the Board sympathetically notes the veteran's 
March 2008 assertion that he may likely lose his job due to 
his hearing loss, the record reflects that the veteran has 
not required frequent hospitalizations for his bilateral 
hearing loss and that the manifestations of the disability 
are consistent with those contemplated by the schedular 
criteria.  The Board concludes that referral of this case for 
extra-schedular consideration is not in order.




ORDER

Entitlement to an initial, compensable rating for bilateral 
hearing loss, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


